Name: 95/11/CFSP: Council Decision of 23 January 1995 concerning the common position, defined on the basis of Article J.2 of the Treaty on European Union, and regarding the extension of the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Decision
 Subject Matter: trade;  international affairs;  political geography;  international trade;  European Union law; NA
 Date Published: 1995-01-27

 Avis juridique important|31995D001195/11/CFSP: Council Decision of 23 January 1995 concerning the common position, defined on the basis of Article J.2 of the Treaty on European Union, and regarding the extension of the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro) Official Journal L 020 , 27/01/1995 P. 0002 - 0002COUNCIL DECISION of 23 January 1995 concerning the common position, defined on the basis of Article J.2 of the Treaty on European Union, and regarding the extension of the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro) (95/11/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.2 thereof, Having regard to Resolutions 943 (1994) and 970 (1995) adopted on 23 September 1994 and 12 January 1995 respectively by the United Nations Security Council, HAS DECIDED AS FOLLOWS: Article 1 In accordance with Resolutions 943 (1994) and 970 (1995) adopted on 23 September 1994 and 12 January 1995 respectively by the United Nations Security Council, the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro) will be extended. Article 2 This Decision shall be published in the Official Journal. Done at Brussels, 23 January 1995. For the Council The President A. JUPPÃ 